DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 2/23/22. Claims 1 and 3 have been amended.  Claims 2 and 5 are cancelled. Claim 11 is new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.
 

Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katai et al. (US Publication 2008/0311476) as evidence by Bailey et al. on claims 1-7 are withdrawn because the Applicant has amended the claims.
The rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaguchi et al. (US Publication 2010/0035161) as evidence by Bailey et al.. on claims 1 and 5 are withdrawn because the Applicant has amended the claims



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katai et al. (US Publication 2008/0311476) as evidence by Bailey et al. (US 2002/0022265) in view of Morita (JP2012043658)

Regarding claims 1, 11, the Katai et al. reference discloses a lithium battery (Fig. 3) comprising a collector (12), an electrode composite material layer located on the collector, wherein the electrode composite material layer includes first particles KSR v. Teleflex


Regarding claim 3, the Katai et al. reference discloses a ratio of the second particles occupying the cross-sectional unit area is 50% or less in a surface of the electrode composite material layer ([011]).

Regarding claim 4, the Katai et al. reference discloses the surface of a gap between the first particles is larger at portions closer to the surface of the electrode composite material layer electrode in order for the concentration of the ceramic to increase at the surface, the Katai et al. reference also discloses the same amount of active materials are put in the surface layer as it is in the lower area. The Katai et al. reference also disclose the thickness of the surface layer to be thicker than the lower layer. Thus, the Katai et al. reference discloses that there will be less first particles a cross-sectional unit than a cross-sectional area of the lower area.

Regarding claim 6, the Katai et al. reference discloses the second particles are located between the first particles in the region and bind the first particle via binder ([0028]).
Regarding claim 7, the Katai et al. reference discloses the non-aqueous battery electrode plate according to claim 1, comprises a non-aqueous electrolyte ([0043]).

Alternatively, regarding claim 5, the Katai et al. reference discloses the claimed invention above and further incorporated herein. The Katai et al. reference In re Boesch,  205 USPQ 215 (CCPA 1980).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 7, 11 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.
Please see the new rejection pertaining to the fluoric resin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725